Citation Nr: 0712268	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.   
 
2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran retired in January 1975 after over 20 years of 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
denied service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus, 
and for hypertension, to include as secondary to service-
connected diabetes mellitus.  In June 2005, the veteran 
testified at a Travel Board hearing at the RO.  

In an October 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the parties (the veteran and the 
VA Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A December 2006 
Court order granted the motion.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  



The Board observes that the November 2006 joint motion (noted 
above) indicated that the January 2003 VA heart examination 
report did not make a determination whether the veteran's 
service-connected diabetes aggravated his claimed coronary 
artery disease and hypertension.  Additionally, the November 
2006 joint motion specifically indicated that a new 
examination was necessary to address whether the veteran's 
coronary artery disease and hypertension were aggravated by 
his service-connected diabetes mellitus.  

In this regard, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (effective October 10, 
2006).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  



Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the case is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for his claimed conditions since May 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

3.  Schedule the veteran for a VA 
cardiovascular examination by a physician 
to determine the nature and etiology of 
his claimed coronary artery disease and 
hypertension.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that the veteran's service-connected 
diabetes mellitus caused or aggravated 
(permanently worsened beyond the natural 
progression) his coronary artery disease 
and/or hypertension.  If aggravation 
beyond natural progress is shown, the 
examiner should attempt to quantify the 
degree of aggravation. 

4.  Thereafter, review the veteran's 
claims for service connection for coronary 
artery disease and hypertension, claimed 
as secondary to service-connected diabetes 
mellitus.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



